NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger comprising: wherein a distance between a communication position at which the first bypass pipe and the refrigerant pipe communicate with each other and an inner wall of the header is not more than double an inside diameter of the refrigerant pipe, and D1/D2 ≤ 1, where D1 is the inside diameter of the refrigerant pipe, and D2 is an inside diameter of the header.  
The closest prior art reference is: Shindo (JP 2016084993 A):
 	Shindo discloses a heat exchanger comprising: a plurality of heat transfer tubes arranged at predetermined intervals in a vertical direction; a tubular header including a side surface portion having a plurality of connection portions to which the heat transfer tubes are connected, the header communicating with each of the heat transfer tubes; a refrigerant pipe that communicates with the header at a middle portion of the header in the vertical direction; and a first bypass pipe having ends one of which communicates with a lower portion of the header and the other of which communicates with a middle portion of the refrigerant pipe.
However, Shindo does not disclose a distance between a communication position at which the first bypass pipe and the refrigerant pipe communicate with each 
Further, there appears to be no reason to modify Shindo to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763